DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, Species I in the reply filed on 11/15/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II-III and Species 2-9, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/15/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re. Cls. 1 and 15, the limitations “continuous first working surface” and “continuous second working surface” renders the claim indefinite in the Examiner’s position.  The term “continuous” does not appear in Applicant’s originally filed specification in reference to the working surface, so the Examiner is left to give the term its plain meaning. The term “continuous’ has a plain meaning of “being uninterrupted” as defined by merriam-webster.  However as clearly shown in Applicant’s elected species, the first and second working surfaces (31 and 33, Fig. 1-3) are not continuous or uninterrupted since they include openings where attachments (29) pass through (can be seen in overhead view of Fig. 3).  Therefore, it is unclear what the Applicant means by “continuous” since the surfaces (31 and 33) are not entirely uninterrupted.  Does the Applicant mean that the surfaces are continuous absent the openings?  Does the Applicant mean the surfaces are continuous elsewhere other than where the openings are located (i.e. continuous in part)?  It is the Examiner’s position that this limitation is unclear in view of Applicant’s elected embodiment and it is suggested that the Applicant either delete the term “continuous” or otherwise amend the phrase to better correspond to the Applicant’s disclosure.  For the purpose of examination, the Examiner will interpret the limitation to refer to the surfaces being continuous in part.
Claim 8 recites the limitation "the second predetermined roof pitches" in Line 4.  There is insufficient antecedent basis for this limitation in the claim.
Re. Cl. 8, the limitation “the first pitches range from 15/12 to 9/12” and the second pitches range from 13/12 to 7/12” renders the claim indefinite in view of its dependency from claim 7.  Claim 7 explicitly states that the “first pitch and the second pitch are different” in Line 13.  It appears as though the ranges in claim 8 overlap and therefore claim 8 encompasses values (example 13/12 being a value for both the first and second pitch) which would contradict what claim 7 requires.  Therefore, the limitation is indefinite in the Examiner’s position and further clarification is requested.  
Re. Cls. 10-12, Applicant’s claims refer to various different surface treatments which alter the frictional properties of the working surfaces (e.g. textures, roughness, patterns, material added, integrally formed features, embossed patterns). However, claims 10-12 depend from claim 1 which requires these surfaces to be “continuous.” As discussed above, the term continuous is understood to refer to an uninterrupted surfaces.  It is unclear how having these features claimed in claims 10-12 would still comprise a continuous or uninterrupted surface since these textures, roughness, patterns, etc. would provide some degree of discontinuity to the surfaces.  It is suggested that the Applicant either delete the term “continuous” from claim 1 or otherwise amend the claims so that they better correspond to Applicant’s disclosure.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Farrell US 5232187 (hereinafter O’Farrell).

    PNG
    media_image1.png
    683
    592
    media_image1.png
    Greyscale

Re. Cl. 1, O’Farrell discloses: A lightweight composite roofing support system (Fig. 1), comprising: a longitudinally-extending core member (14, Fig. 1) having a wedge-shaped lateral cross- section (see Fig. 3) comprising a generally triangular shape (see Fig. 3), a first roof contact side (22, Fig. 3), a second side (see flat side in in Fig. 1 where 14 points to) having a second width and a second length that is greater than the second width (see annotated figure 1) and comprises a continuous, flat first working surface (see annotated figure 1), the first roof contact side and the second side tapering toward one another at a first predetermined acute angle (a) (see annotated figure 3), a third side (see Fig. 2, 18) having a third width and a third length that is greater than the third width (see annotated figure 1) that define a continuous second flat working surface (see Fig. 2, 18 is continuous other than opening 16, thereby being continuous in part), the first roof contact side and the third side tapering toward one another at a second predetermined acute angle (p) that is different than the first predetermined acute angle (a) (see annotated figure 3), the core member comprising a core material (see Fig. 1); and a cover layer (20, Fig. 1) comprising a cover material (soft sponge material, Col. 2 Lines 9-11), the cover layer disposed on and covering the first roof contact side (see Fig. 1), the cover material being substantially more compressible than the core material (Col. 2, Lines 9-11, durable strong material vs. soft sponge), the core member and cover layer comprising a first roofing support (see Fig. 1) configured for placement on a pitched roof with one of the first working surface or the second working surface facing upward and configured for a worker to walk, stand, kneel, and sit on (see Fig. 1-3, the device is configured for placement on a pitched roof and due to the material make up of 14 (i.e. being strong durable material), it is configured to be stepped on, walked on, knelt on or sat on as desired).
Re. Cl. 2, O’Farrell discloses: the cover layer is disposed on the core material by a joint comprising a permanent joint or a selectively removable joint (see Fig. 1, since 20 is joined to 22 as shown, the joint must be either permanent or removable inherently since permanent and removable broadly cover all joint options).
Re. Cl. 7, O’Farrell discloses: the continuous, flat first working surface comprises a substantially horizontal second side platform configured to support a predetermined roofing load comprising a roofing worker or a roofing material when the first roof contact side is disposed on a first roof comprising a plurality of first predetermined roof pitches with the first predetermined acute angle (a) converging upslope, and the continuous, flat second working surface comprises a substantially horizontal third side platform configured to support the predetermined roofing load when the first roof contact side is disposed on a second roof comprising a second predetermined roof pitch with the second predetermined acute angle (3) converging upslope, and wherein the first pitch and the second pitch are different (see Fig. 1-3, due to the configuration having the different angles a and b, and flat surfaces, the device is configured to be used in the claimed intended use).
Re. Cl. 8, O’Farrell discloses: the first predetermined roof pitches range from 15/12 to 9/12 and the second predetermined roof pitches range from 13/12 to 7/12 (see Fig. 1-3, the device is configured to be used on roof surfaces having pitches within the claimed range by having the device placed on the roof surfaces with either side facing upslope).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over O’Farrell in view of Bancroft US 2014/0116804 (hereinafter Bancroft).
Re. Cl. 3, as discussed above, O’Farrell is silent as to how the cover member and the core are joined and therefore does not disclose the permanent joint comprises a glue joint.  Bancroft discloses a roofing support system (Fig. 1) which includes a cover or resilient pad (52, Fig. 2) which is secured to a core member (28, Fig. 1) via a permanent glue joint (Paragraph 0045, Lines 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the O’Farrell device to have the cover and core joined permanently by a glue joint as disclosed by Bancroft since Bancroft discloses that a glue joint is a suitable attachment means (Paragraph 0045, Lines 1-4).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over O’Farrell in view of Kielland US 2009/01511039 (hereinafter Kieland).
Re. Cl. 4, as discussed above, O’Farrell is silent as to how the cover member and the core are joined and therefore does not disclose the selectively removable joint comprises a fastener removably joining the core member and the cover member.  Kieland disclose a roof support system (Fig. 2) which includes a core member (11, Fig. 2) that is joined to a cover member (24a, Fig. 2) via a selectively removable joint (see 25, Fig. 2 Paragraph 0038, Lines 1-6) in the form of a fastener removably joining the core member and cover member (see 25, Fig. 2, Velcro fasteners).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the O’Farrell device to have the cover and core joined via the Velcro fastener of Kieland since Kieland states that such a modification enables for a replaceable pad that can be replaced with new pads when they become worn (Paragraph 0038, Lines 1-6 and 10-12).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over O’Farrell in view of Lord US 2012/0080264 in view of Bidville US 2007/0069088 (hereinafter Bidville).
Re. Cl. 5, O’Farrell does not disclose the cover layer is disposed on the core member by the selectively removable joint and the cover layer comprises one of a plurality of different cover layers each one comprising a different cover material that is respectively configured for disposition on one of a plurality of different roof decks, and wherein the different cover materials are each configured to provide a coefficient of sliding friction that is selected to substantially prevent or resist sliding movement down the respective roof deck. Lord discloses a roof support system (Fig. 1) which employs a cover layer (52, Fig. 7) which engages the roof to prevent slipping and provide a grip of the roof.  The cover layer of Lord can be various different cover materials and is attached to the system using a selectively removable adhesive joint (see Paragraph 0032, Lines 1-12).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the O’Farrell device to use various different materials of cover layers selectively joined via an adhesive joint to the core as disclosed by Lord since Lord states that such a modification enables the user to replace worn or torn covers (Paragraph 0032, Lines 1-12).
The combination of O’Farrell in view of Lord does not explicitly disclose replacing certain cover layers with different cover layers of different materials pursuant to different roof decks.  Bidville discloses a support system (Fig. 3) that includes a cover layer (see 320, Fig. 3) disposed on a core member (105, Fig. 3) in a removable fashion (see Fig. 3, via 310 and 320) and the cover layer comprises a plurality of different cover layers comprising different cover layer materials that are respectively configured for use on different surfaces (Paragraph 0051, Lines 1-7 and Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the O’Farrell in view of Lord device to have interchangeable cover materials based on certain roof decks as disclosed by Bidville since Bidville states that such interchangeability enables cover layers to be replaced with ones that will perform better on the intended work surface (Paragraph 0051, Lines 1-7). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over O’Farrell in view of Lord.
Re. Cl. 6, O’Farrell does not disclose the roof support has a length of 18 to 144 inches and the cover layer has a thickness of 0.25 to 2.5 inches.  Lord discloses a roof supporting system (Fig. 1) which has a working surface (4, Fig. 1) and a cover layer (52, Fig. 7).  Lord discloses that the length of the working surface is between 18 to 144 inches (Paragraph 0022, Lines 4-6) and the cover layer has a thickness of .25 to 2.5 inches (Paragraph 0040, Lines 6-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the O’Farrell device to have the dimensions of Lord since Lord states that such a modification provides preferable dimensions which can vary depending on the material used for the platform and the particular application (Paragraph 0022, Lines 1-6) and enables the cover layer to compress fairly easily during use which ensures contact with the exposed surface of the roof without causing damage (Paragraph 0040, Lines 6-8). 
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over O’Farrell in view of Crookston US 2009/0249740 (hereinafter Crookston).
Re. Cls. 9-12, O’Farrell does not disclose the first working surface and/or the second working surface comprise a non-skid surface over all or a portion thereof (Cl. 9), the non-skid surface comprises a predetermined surface texture, a predetermined surface roughness, or a predetermined pattern (Cl. 10), the non-skid surface comprises a material added to the respective working surface or comprises an integrally formed feature of the core material of the respective surface, and wherein the non-skid surface of the first working surface and/or the second working surface may be the same or different over all or the portion thereof (Cl. 11) or the integrally formed feature of the core material comprises an embossed pattern (Cl. 12). Crookston discloses a roofing wedge (see Fig. 3) which has second and third side working surfaces (20 and 24, Fig. 3) that each comprise a non-skid surface (sheathing, Paragraph 0025, Lines 1-4 and 11-12).  Re. Cl. 10, Crookston discloses the non-skid surface comprises a predetermined surface texture, a predetermined surface roughness, or a predetermined pattern (see Fig. 3, the sheathing is shown as having a predetermined texture/pattern).  Re. Cl. 11, Crookston discloses the non-skid surface comprises a material added to the respective working surface (sheathing shown in Fig. 3 and discussed in Paragraph 0025, Lines 1-4) or comprises an integrally formed feature of the core material of the respective surface, and wherein the non-skid surface of the first working surface and/or the second working surface may be the same or different over all or the portion thereof (see Fig. 3, Paragraph 0025, Lines 1-4 and 11-12).  Re. Cl. 12, it is the Examiner’s position that this is an optional limitation (see claim 11 above, material added to the working surface or integrally formed feature) and therefore is not positively cited or required by the claims. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the working surfaces of O’Farrell to include sheathing of Crookston since Crookston states that such a modification would make objects less likely to slip off the support system (Paragraph 0025, Lines 11-12).  Further, the non-slip aspect of the sheathing would enable the user to rest other items (e.g. paint brushes, rollers, etc.) on the device or even step on it to move on the roof surface if so desired. 
Claims 14 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over O’Farrell in view of Kieland in view of Lord.
Re. Cls. 14 and 13, O’Farrell does not disclose the core material comprises an engineering thermoset or thermoplastic polymer and the cover material comprises an open cell or closed cell polymer foam (Cl. 14) or the engineering thermoset or thermoplastic polymer comprises an expanded polymer and the polymer foam comprises a polyurethane foam (Cl. 13).  Kieland discloses a roofing support system (Fig. 1) which includes a wedge body (11, Fig. 1) that is made out of a core material comprising an engineering thermoset or thermoplastic polymer which comprises an expanded polymer (Paragraph 0028, Lines 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the O’Farrell device to be made of the material disclosed by Kieland since Kieland states that such a modification provides sufficient strength while minimizing the weight (Paragraph 0028, Lines 1-5).  
Re. Cls. 14 and 13, O’Farrell in view of Kieland does not disclose the cover material comprises an open cell or closed cell polymer foam (Cl. 14) or the polymer foam comprises a polyurethane foam (Cl. 13).  Lord discloses a roof support (Fig. 1) which includes a cover member (52, Fig. 7) which comprises an open cell or closed cell polymer foam in the form of a polyurethane foam (Paragraph 0032, Lines 1-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cover material of O’Farrell to be the material disclosed by Lord since Lord states the material enables the cover layer to compress fairly easily during use which ensures contact with the exposed surface of the roof without causing damage (Paragraph 0040, Lines 6-8).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over O’Farrell in view of Andersen US 5263551 (hereinafter Andersen).
Re. Cl. 15, O’Farrell discloses: A lightweight composite roofing support system (Fig. 1), comprising: a longitudinally-extending core member (14, Fig. 1) having a wedge-shaped lateral cross- section (see Fig. 3) comprising a triangular shape (see Fig. 3), a first roof contact side (22, Fig. 3), a second side (see flat side in in Fig. 1 where 14 points to) having a second width and a second length that is greater than the second width (see annotated figure 1) and comprises a continuous, flat first working surface (see annotated figure 1), the first roof contact side and the second side tapering toward one another at a first predetermined acute angle (a) (see annotated figure 3), a third side (see Fig. 2, 18) having a third width and a third length that is greater than the third width (see annotated figure 1) that define a continuous second flat working surface (see Fig. 2, 18 is continuous other than opening 16, thereby being continuous in part), the first roof contact side and the third side tapering toward one another at a second predetermined acute angle (p) that is different than the first predetermined acute angle (a) (see annotated figure 3), a fourth side (see Fig. 3, top point of triangle), the core member comprising a core material (see Fig. 1); and a cover layer (20, Fig. 1) comprising a cover material (soft sponge material, Col. 2 Lines 9-11), the cover layer disposed on and covering the first roof contact side (see Fig. 1), the cover material being substantially more compressible than the core material (Col. 2, Lines 9-11, durable strong material vs. soft sponge), the core member and cover layer comprising a first roofing support (see Fig. 1).
O’Farrell does not disclose the triangular shape is a truncated triangular shape or the fourth side extends between an tapers downwardly from the second side to the third side thereby defining the truncated triangular shape.  Andersen discloses a support system (10, Fig. 1a) which is intended to be used on various sloped surfaces (see Figs. 2-13) that comprises a wedge shaped lateral cross section (see Fig. 1a).  Re. 15, Andersen discloses a fourth side (66, Fig. 1a) that extends between an tapers downwardly from the second side (64, Fig. 1a) to the third side (28, Fig. 1b) thereby defining the truncated triangular shape (see Fig. 1a)
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to modify the O’Farrell device to be of a truncated triangular shape as disclosed by Andersen since Andersen states that such a modification would enable the device to be further utilized as a step stool (Col. 3, Lines 37-38).
Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. Smith US 2019/0218799, Bourbonnais US 2015/0021452, Davis 2012/0085590, Hall US 2006/0226310, Miller US 6170222 and Bond US 5887406 disclose other known roofing support systems which are presented for the Applicant's consideration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632